DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specifically, Claim 69 recites “heating means” and “albumin dialysis means.”  In view of Applicant’s specification, these limitations have been interpreted to as one or more heat exchangers configured to heat blood to at least 42 degrees and one or more albumin dialyzers configured to perform albumin dialysis, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1, 4, 9, 10, 14-17, 20, 28-31, 33-38, 42-46, 51-56, 60-62, 69, and 74, the claims recite a number of open-ended limitations (“over 4 liters per minute,” at least 42 degrees Celsius,” “at least 42.5 degrees Celsius,” “over 3500 
Claims 2-16, 18-45, 47-68, and 70-74 are rejected at least because they depend from one of independent claims 1, 17, 46, and 69.

Allowable Subject Matter
Claims 1-74 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to a system and method for treating blood comprising one or more pumps configured to pump blood at a rate over 4 liters per minute, one or more heat exchangers configured to heat blood to at least 42 degrees and then subsequently allow it to cool, and one or more albumin dialysis machines configured to perform albumin dialysis on the blood after blood has cooled one or more degrees. 
The closest prior art is Spearman (US 2015/0231322), which teaches a system for treating blood comprising pumps configured to pump blood at a rate over 4 liters per minute and a heat exchanger configured to heat blood to at least 42 degrees Celsius.  albumin dialysis is performed.  Spearman also fails to teach or suggest heating blood and allowing it to cool prior to performing any type of dialysis, let alone albumin dialysis. 
While albumin dialysis is generally known in the art, there is no teaching or suggestion of performing it in combination with the other limitations of the instant claims. On the contrary, the prior art generally teaches that albumin binding is more effective at higher temperatures (for example see US 2015/0306297 to Linden et al., which teaches providing albumin dialysis at 50 degrees Celsius; paragraphs [0089] and [0123-0126]). Nose (US 5,080,796) also teaches that albumin sieving is more effective at higher temperatures (Column 6, Lines 40-64; Column 7, Lines 12-26). It is unclear why one of ordinary skill in the art would have modified Linden or Nose to allow blood to cool prior to providing albumin dialysis treatment, because doing so directly contradicts the teachings of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP R WIEST/Primary Examiner, Art Unit 3781